DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/23/2021 has been entered.
Claims 5, 6, 9 and 10 are pending as amended on 12/23/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP 2012-040836, included machine translation cited herein) in view of Jeong et al (US 2011/0245455).
As to claims 5 and 6, Tanaka discloses a polyimide film having excellent transparency and heat resistance [0001].
Tanaka teaches [0027-32] that the polyimide is prepared from one or more dianhydrides, preferably chosen from the five dianhydrides shown in [0028]. The group of five preferred dianhydrides named by Tanaka includes both 6FDA and BPDA (top row, last and first compounds shown). The polyimide is further prepared from a diamine, preferably chosen from the two diamines shown in [0031]. The group of two diamines named by Tanaka includes FFDA (second structure). 
Tanaka fails to specifically name a polyimide from FFDA as the diamine and 6FDA and BPDA as the dianhydrides.
However, Tanaka provides several examples, including an example of a polyimide prepared from FFDA as the diamine (example 7, [0072]). Compared to a polyimide utilizing TFMB as the diamine (example 1, [0064]), the amount of outgas and haze % are lower, and the light transmission at 400 nm is significantly improved (Table 1, [0076]). Additionally, Tanaka provides an example of a polyimide prepared from a combination of BPDA and 6FDA as the dianhydride component (example 5). Compared to a polyimide utilizing BPDA alone as the dianhydride (example 1), the light transmission at 400 nm is significantly improved (Table 1, [0076]).
Like Tanaka, Jeong discloses a polyimide film which is colorless and transparent and has high thermal resistance [0001]. Similarly to Tanaka, Jeong teaches utilizing a fluorinated diamine (TFMB) [0071] as the diamine component. Jeong teaches that, considering transparency, the dianhydride includes 6FDA [0068], and that considering thermal resistance, BPDA may be used jointly [0068-69, as well as examples 1-3]. Jeong teaches that the amount of 6-FDA in the acid dianhydride is preferably 30 to 100 mol % in terms of expression of transparency while not inhibiting other properties, such as thermal resistance [0069]. Jeong exemplifies polyimide films prepared from a combination of 6FDA and BPDA [0094], and Jeong’s examples 1-3 (see Tables 1 and 2 on page 6) show that as the amount of BPDA increases (table 1), the CTE decreases (i.e., thermal resistance increases), yellowness increases and mean transmission decreases (table 2). 
In light of Tanaka’s teaching [0054] that when light transmission at 400 nm is less than 50%, there is a tendency for yellow to become strong as compared with other colors, the person having ordinary skill in the art would have been motivated to increase the 400 nm light transmission in order to improve the color balance. Therefore, when preparing a polyamic acid and polyimide according to Tanaka, the person having ordinary skill in the art would have been motivated to select FFDA instead of TFMB for the diamine component. Additionally, in light of Jeong’s teaching [0068] to utilize BPDA jointly with 6FDA when considering thermal resistance, and in light of Tanaka’s examples 1 and 7 showing improvement in light transmission when using 6FDA:BPDA instead of BPDA alone, the person having ordinary skill in the art would have been motivated to utilize a combination of 6FDA and BPDA for the dianhydride component (instead of either 6FDA or BPDA alone) when preparing a polyamic acid and polyimide according to Tanaka. 
Furthermore, the person having ordinary skill in the art would have been motivated to select any appropriate ratio of 6FDA to BPDA in order to achieve the desired balance of optical properties (yellowness, light transmission) and thermal resistance. For example, for applications requiring higher thermal resistance but less stringent optical properties, the person having ordinary skill in the art would have been motivated to increase the amount of BPDA relative to 6FDA in the dianhydride component. For applications wherein high transparency and minimal yellowness is a higher priority than thermal resistance, the person having ordinary skill in the art would have been motivated to increase the amount of 6FDA relative to BPDA in the dianhydride component. It would have been obvious to the person having ordinary skill in the art to have prepared a polyimide from a polyamic acid, as taught by Tanaka, utilizing FFDA as the diamine component and a combination of BPDA and 6FDA as the dianhydride component, with any appropriate ratio of 6FDA to BPDA, including a ratio within the range of 60:40 to 90:10 (which corresponds to an X value of 0.6-0.9).  
In a polyamic acid as suggested by modified Tanaka, as set forth above, some of the diamine (FFDA) would react with the BPDA and some of the diamine (FFDA) would react with the 6FDA, and therefore the polyamic acid would comprise a structure in which FFDA and 6FDA are copolymerized, as well as a structure in which FFDA and BPDA are copolymerized. Tanaka and Jeong fail to specifically teach that the polyimide contains blocks according to instant formulas 1 and 2. 
However, Jeong teaches controlling the thermal resistance of the polyimide by controlling the injection order of the monomers. In particular, Jeong teaches adding the 6FDA last so that the molecular weight can be increased, consequently improving the thermal resistance of the polyimide [0079]. In examples, Jeong allows the BPDA dianhydride to react for 1 hour before adding the 6FDA to the solution [0094]. 
In light of Jeong’s disclosure, when preparing a polyimide from a combination of both 6FDA and BPDA as dianhydrides, the person having ordinary skill in the art would have been motivated to add 6FDA after adding and reacting BPDA in order to increase the molecular weight and improve the thermal resistance of the polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyimide from FFDA, BPDA and 6FDA, as suggested by Tanaka and Jeong, by adding BPDA to the FFDA diamine first, reacting, and then adding the 6FDA, as taught by Jeong, thereby resulting in a polyimide having a first block and second block according to instant formula 1 and 2. (Because the BPDA reacts prior to addition of 6FDA, there is time in the beginning of the reaction for the formation of blocks containing just FFDA-BPDA according to instant formula 2. Because some of the BPDA is consumed to form FFDA-BPDA blocks prior to addition of 6FDA, formation of FFDA-6FDA blocks must occur as well.) 
As to the presently recited CTE: 
Tanaka and Jeong fail to specifically teach a CTE. However, the instant specification provides 4 examples of polyimides prepared from FFDA and BPDA:6FDA, and each has a CTE within the presently recited range of 60 ppm/C or less (see table 1). Tanaka and Jeong suggest a polyimide from the same monomers in the same proportions as the polyimides in instant example 1-4, and therefore there is reasonable basis to conclude that Tanaka and Jeong suggest a polyimide having substantially the same properties as the polyimides of instant examples 1-4. There is reasonable basis to conclude, therefore, that Tanaka and Jeong suggest a polyimide having a CTE within the presently range. 
Alternatively, CTE is a measure of thermal resistance, with lower CTE indicating higher thermal resistance. As established in the rejection above, Tanaka desires excellent heat resistance [0012]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide resin of modified Tanaka having a low CTE, including of 60 ppm/C or less, in order to improve thermal resistance. 
As to the presently recited birefringence: 
Tanaka and Jeong fail to specifically teach a birefringence of 0.1 or less. However, the instant specification provides 4 examples of polyimides prepared from FFDA and BPDA:6FDA, and each has birefringence within the presently recited ranges (see table 2). Tanaka and Jeong suggest a polyimide from the same monomers in the same proportions as the polyimides in instant examples 1-4, and therefore there is reasonable basis to conclude that Tanaka and Jeong suggest a polyimide having substantially the same properties as the polyimides of instant examples 1-4. There is reasonable basis to conclude, therefore, that Tanaka and Jeong suggest a polyimide having a birefringence within the presently recited range.
As to the presently recited average light transmittance recited in claim 5, as well as to the yellow index recited in claim 6:
Tanaka and Jeong fail to specifically teach a yellow index or light transmittance at 550 nm. However, the instant specification provides 4 examples of polyimides prepared from FFDA and BPDA:6FDA, and each has a YI and 550 nm transmittance within the presently recited ranges (see table 1). Tanaka and Jeong suggest a polyimide from the same monomers in the same proportions as the polyimides in instant examples 1-4, and therefore there is reasonable basis to conclude that Tanaka and Jeong suggest a polyimide having substantially the same properties as the polyimides of instant examples 1-4. There is reasonable basis to conclude, therefore, that Tanaka and Jeong suggest a polyimide having a YI and 550 nm transmittance within the presently claimed ranges. 
Alternatively, Tanaka teaches that when total light transmittance is less than 85%, the light source must be strengthened to make the display bright, which increases power consumption [0053]. The person having ordinary skill in the art would have been motivated, therefore, to have increased the total light transmittance a polyimide film utilized for a display as much as possible, including a transmittance wherein the 550 nm transmittance is 88% or more, in order to increase brightness and decrease power consumption. Tanaka further teaches that when yellow is strong compared to other colors, color balance worsens [0054]. The person having ordinary skill in the art would have been motivated, therefore, to decrease the yellowness of a polyimide film utilized in a display, including to a YI of 2.0 or less, in order to improve color balance. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide resin of modified Tanaka having a low YI, including of 2.0 or less for a 10 to 20 micron film (in order to improve color balance) and having a high average light transmittance at 550 nm, including 88% or more (in order to increase brightness and decrease power consumption).  
As to claims 9, and 10, Tanaka and Jeong suggest a polyimide resin according to claims 5 and 6, as set forth above. Tanaka teaches an image display device (e.g., flat panel display) comprising the polyimide in the form of a film [0012].

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered. 
Applicant argues that a Declaration showing that Tanaka and Jeong do not suggest a product which inherently possesses the claimed characteristics will be submitted. However, given that a Declaration has not been submitted, the rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766